PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/024,429
Filing Date: 29 Jun 2018
Appellant(s): Girdhar et al.



__________________
Mary L. Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
First Ground of Rejection to be Reviewed on Appeal
Appellant argues that Orion and di Palma fail to teach or suggest applying a positive charge to the interventional element while at least some of the fluid is being delivered (pp. 5-7 of Appellant’s Brief).  
In support of this, Appellant argues that di Palma does not teach applying an electrical charge to the device “while taking any action related to or in furtherance of treating a thrombus” (p. 6 of Appellant’s Brief).  The Examiner respectfully submits that the Orion reference was used to describe applying a positive charge to the interventional element while treating a thrombus.  As stated in the previous Office Action, “although Orion describes both delivering a fluid to the treatment site and applying a positive charge to the interventional element, Orion does not explicitly disclose applying the positive charge while at least some of the fluid is being delivered” (p. 6 of the Non-Final Rejection dated 17 November 2020, emphasis added).  The di Palma reference was introduced simply to teach that fluid delivery could occur during electrical energy delivery (the “while” portion of the claimed limitation).  To this end, the conductive fluid such as saline may be delivered to the tumor volume prior to or during the delivery of either thermal energy or non-thermal electrical pulses to achieve irreversible electroporation, as is known in the art” (emphasis added by Examiner). 
Appellant continues that “the sole mention of electrical energy is made with respect to electroporation of cancerous tumors…” (p. 6 of Appellant’s Brief).  The Examiner respectfully submits that di Palma is not being relied upon to teach applying electrical energy for treatment of thrombus.  The Orion reference describes applying electrical energy for treatment of thrombus.  Di Palma is being relied upon simply to teach that, within an intravascularly delivered device positioned at a treatment site, conductive fluid may be delivered during the delivery of electrical pulses, which the Examiner respectfully maintains di Palma does, in fact, teach. 
Appellant argues that “while…theoretically speaking, the pulsed electric fields used to achieve electroporation require introduction of a positive charge (in order to create the electric field), there are countless possibilities for how that is achieved,” continuing that “di Palma’s one sentence disclosure of electric pulses leaves open all of these possibilities” (p. 6 of Appellant’s Brief).  Briefly, the Examiner respectfully submits that the Orion reference is being relied upon to teach this limitation, for at least the reasons summarized above.  

Second Ground of Rejection to be Reviewed on Appeal
Appellant argues that Orion and di Palma would not have motivated one of ordinary skill to arrive at the claimed method (p. 7 of Appellant’s Brief).
In support of this, Appellant argues that “di Palma’s disclosure of delivering fluid while applying energy is not analogous to treating thrombus, and thus cannot provide the stated motivation” (p. 7 of Appellant’s Brief).  The Examiner respectfully disagrees and briefly directs Appellant to the following passages of di Palma, which present a non-exhaustive list of those sections of di Palma’s disclosure which are directed towards treating thrombus.
[0004]: “The present invention is directed to a device and method of delivering fluid to a target site and treating a target site within a human body. The device and method are particularly useful for a method of treating a vessel and a method of treating thrombosis.”
[0007]: “…method of treating a thrombus mass within a human body includes inserting a catheter attached to an expandable infusion segment into the human body…”
[0008]: “The fluid delivery and treatment device according to the present invention allows a user to deliver a desired fluid drug or treatment to the outermost edges of a clot, or directly to an inner vessel wall, in one example, 
As a result, the Examiner respectfully maintains that di Palma is directed towards treating thrombus and is analogous to both Orion and the claimed invention.
Appellant further argues that di Palma teaches delivering fluid to break up the clot, whereas Orion teaches delivering electrical charges to cause the electrode to become attached to thrombus material, which, as alleged by Appellant, “is contrary to di Palma’s stated motivation of breaking up the clot” (p. 7 of Appellant’s Brief).  The Examiner respectfully disagrees. Regarding the argument that causing the electrode to be attached to the thrombus material is contrary to breaking up the clot, the Examiner respectfully submits that these are two complementary steps of a larger method of removing a thrombus from a body. For example, Orion also describes breaking up the clot ([0016]: “it has further been found that the process of thrombus dissolution and/or breakdown and removal may be significantly accelerated when the thrombus-contacting electrode is fed with a pulsatile voltage signal”).  The Examiner also respectfully directs Appellant to Orion’s figures 1B and 1C, which show that thrombus 19 is broken up into pieces 19d during the thrombus removal process.  The accompanying description makes clear that “during this process distal portion 3d of thrombus-contacting electrode 3 further becomes attached to thrombus 19 thus allowing retrieving portions of the thrombus material, or the entire thrombus 19, by retracting thrombus-contacting electrode…” ([0061], emphasis added by Examiner).  Orion’s description of Figure 1C supports breaking up the thrombus as well, (“As demonstrated in FIG. 1C, during this process distal portion 3d of thrombus-contacting electrode 3 is pressed against the 19 blocking the treated blood vessel 15, and internal electrode 6 gradually becomes covered by thrombus material 19d removed from thrombus 19 due to the electrical field forces applied.  As internal electrode 6 becomes covered by the thrombus material it may be needed to remove and clean, or replace, it for effectively dissolving further portions of the thrombus material 19 blocking blood vessel 15” ([0062], emphasis added by Examiner).  These sections of Orion confirm that causing the electrode to be attached to the thrombus and breaking up the thrombus are two steps of the overall method of removing the thrombus.  Therefore, the Examiner respectfully submits that there is nothing contrary about breaking up the clot and delivering electrical charges to cause an electrode to become attached to the thrombus material, as Orion teaches both of these steps as part of the method of removing a thrombus.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),